UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 5, 2011 SOUTHWEST GAS CORPORATION (Exact name of registrant as specified in its charter) California 1-7850 88-0085720 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 5241 Spring Mountain Road Post Office Box 98510 Las Vegas, Nevada 89193-8510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 876-7237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This current report on Form 8-K/A (the “Amendment”) updates information provided on a current report on Form 8-K dated May 5, 2011 (the “Original Form 8-K”), relating to the disclosure made under Item 5.07, Submission of Matters to a Vote of Security Holders, associated with the Southwest Gas Corporation (the “Company”) Annual Meeting of Shareholders held on May 5, 2011 (the “Annual Meeting”).The sole purpose of this Amendment is to disclose the Company’s decision regarding how frequently it will conduct an advisory vote on the compensation of the Company’s named executive officers. Item 5.07Submission of Matters to a Vote of Security Holders. As previously reported in the Original Form 8-K, in an advisory vote on the frequency of the advisory vote on the compensation of the Company’s named executive officers held at the Annual Meeting, 21,888,372 shares voted for one year, 6,644,833 shares voted for two years (the frequency recommended by the Board of Directors), 3,954,974 shares voted for three years, 3,346,568 shares abstained and there were 4,408,205 broker non-votes.In light of the results of the stockholder advisory vote, the Company’s Board of Directors has unanimously determined that the Company will hold an advisory vote on executive compensation on an annual basis. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST GAS CORPORATION Date: September 20, 2011 /s/ GREGORY J. PETERSON Gregory J. Peterson Vice President/Controller and Chief Accounting Officer
